Citation Nr: 9918835	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to February 
1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for further evidentiary 
development, and that a reasonable effort was made to carry 
out the requested action set forth in the remand.  The case 
is now ready for appellate consideration.


FINDING OF FACT

The veteran has a foot disorder which cannot satisfactorily 
be dissociated from his military service.


CONCLUSION OF LAW

A foot disorder was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury which results in a 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).


Factual Background

Enlistment examination in November 1976 reflects that the 
veteran reported a history of foot trouble.  However, 
evaluation of the feet and lower extremities revealed 
negative findings and there was no diagnosis of any 
disability associated with the feet other than athlete's 
foot.

Service medical records further reveal that at the end of 
November 1976, the veteran's complaints included a wart at 
the medial right hallux, with crepitus at the extensor 
digitorum tendon (EDT) of the first metatarsal.  The 
assessment included a wart at the right hallux, EDT 
tendonitis on the right.

Examination at the end of the first week of December 1976 
again revealed a possible plantar's wart at the right hallux 
of the right foot.  Examination indicated a possible 
plantar's wart (mosaic) on the right great digit.  

In January 1977, the assessment included verruca of the right 
hallux and two additional digits with right hallux valgus, 
and two days later, some of the verruca were apparently taken 
care of through "hyfercation."  Two days later, it was 
indicated that the veteran underwent debridement of the 
verruca on his toes.  There is an indication that the veteran 
returned to the podiatry clinic following this procedure on 
two occasions in January 1977, but there is no indication as 
to complaints or treatment rendered.

Separation examination in February 1977 revealed no 
complaints or diagnosis as to any deformity of the feet, and 
evaluation of the feet revealed negative findings.  

A December 1984 private medical record reflects that the 
veteran complained of a painful growth between the second and 
third toes of the right foot.  Past surgical history was 
noted to include the removal of a "growth" on top of the 
right foot in service approximately nine years earlier.  
Examination at this time revealed deviated second and third 
digits on the right foot and heloma molle (HM) on one of the 
right digits of the right foot.  One of the options for the 
right foot was local debridement and protective padding.

Department of Veterans Affairs (VA) examination of the 
extremities in April 1991 revealed no clubbing, cyanosis or 
edema.

VA medical examination in July 1992 revealed "growth" 
between the toes and arch bilaterally, and that the veteran 
noted he had surgery on both of his feet while still in the 
military.  The growths had not returned, but he reported 
continuous pain mostly on the right.  He also indicated that 
he had had to change his footwear to much wider shoes, and 
that no diagnosis was ever given for this problem.  
Examination revealed tenderness on the dorsal surface of the 
right foot more so than on the ventral, and on the ventral 
surface of the left foot more so than on the dorsal surface.  
The veteran had good range of motion of his toes and was able 
to stand on his heels and toes, although with some discomfort 
while standing on his toes.  The diagnosis included status 
post removal of foot growths bilaterally without visible 
scars and with mild tenderness and limitation in function.

VA examination of the veteran's lower extremities in July 
1993 revealed negative findings.

At the veteran's hearing before a member of the Board in July 
1993, the veteran testified that a few months after his 
induction into the service, he developed growths between the 
toes of his feet that were later removed (transcript (T.) at 
p. 3).  Following their removal, he was given crutches and a 
special foot appliance (T. at pp. 3-4).  Following the 
removal of the growths, the veteran noticed he started to 
experience problems with the tendons of the foot and he noted 
that there was a diagnosis of tendonitis in the records (T. 
at p. 4).  

After service, the veteran did not immediately receive 
treatment for his feet, but in 1984, he began to have trouble 
with extreme pain and went to the doctor (T. at p. 6).  The 
doctor explained that the surgical procedures the veteran 
underwent during service caused the first and second digits 
of the foot to be pulled inward, and that this was the cause 
of his problems (T. at p. 7).  He first treated for foot 
problems with VA in 1981 (T. at p. 7).  

VA medical examination in November 1995 revealed that the 
claims file was reviewed and that the veteran reported a 
history of foot surgery in the military in 1976 to relieve 
painful interaction between the large toe and second toe of 
both feet.  This condition reportedly continued to cause 
pain.  Subjective complaints consisted of painful toes of 
both feet with standing or walking.  Objective findings 
consisted of slightly angulated digits of both feet and 
decreased vibratory sensation of the big toes.  Examination 
further reveal a Tailor's bunion of the right foot, decreased 
function due to pain of the toes with prolonged standing, 
slightly angulated toes of both feet, and a small scar from 
the previous toe surgery that was indicated to be difficult 
to observe at first glance.  

The diagnosis was painful digits of the second and big toe 
due to angulations of the second digit and underlying 
pressure on the interdigital skin, and it was further noted 
that padding reportedly helped this condition.  In a May 1996 
addendum to the examination report from the November 1995 VA 
medical examination, the examiner opined that there was a 
relationship between the veteran's current foot condition and 
the previous condition which the veteran had surgery for in 
the service.

VA medical examination in September 1998 revealed that the 
claims file was reviewed and that the veteran noted a history 
of foot trouble at entry into service.  Thereafter, it was 
noted that the veteran underwent "[h]yfrecation" of verruca 
around the toes in January 1977.  Thereafter, a debridement 
of the verruca around the toes was also accomplished.  While 
still in the service, the veteran reported the onset of pain 
in his feet bilaterally.  
The veteran complained of constant pain in the right foot and 
it was noted that it began at the arch bilaterally.  The pain 
in the left foot was indicated to be intermittent.  
Examination of the feet revealed that none of the motion 
ranges were productive of pain.  There was tenderness 
bilaterally over the plantar fascia and the gait revealed a 
cavo-varus deformity of the right foot during ambulation.  
There was a mild cavus deformity of the left foot during 
ambulation.  It was also noted that there was a high arch 
cavus deformity of the right foot and a mild arch cavus 
deformity of the left foot that were not passively 
correctable.  The diagnoses included cavo-varus deformity of 
the right foot and mild varus deformity of the left foot.  

The examiner commented that it appeared that there was no 
relationship between any current foot pain and the disorders 
that the veteran was treated for in service.  The examiner 
went on to note that the veteran apparently had "growths" 
removed from the interspace between the first and second toes 
on both feet and that his current disorder revolved around a 
cavo-varus deformity of the right foot and a mild cavus 
deformity of the left foot.  This examiner opined that there 
was no relationship between the prior surgery and these 
deformities.


Analysis

At the outset, the Board notes that one of the primary 
reasons for the Board's decision to remand this matter in 
October 1997 was that it was unclear from the record whether 
the veteran had, in fact, undergone a surgical procedure to 
his feet in service which could be the etiology of any 
current foot disability.  In this regard, the Board finds 
that this issue has now been resolved.  

More specifically, the most recent examiner has verified that 
the veteran did undergo a debridement of growths in the area 
between the first and second toes of each foot during 
service, and has referred to this treatment as a surgical 
procedure.  Consequently, the Board finds that remand for 
further development is not warranted.

In this case, service medical records and additional medical 
development has now verified that the veteran underwent a 
surgical procedure to remove growths from the area of the 
first and second toes which a VA examiner in May 1996 finds 
to be related to current disability, and a September 1998 VA 
examiner does not.  

In its review of the results from the examination reports 
prepared by the two examiners, the Board finds that it can 
not attach any more weight to the more recent opinion which 
finds no relationship.  Therefore, giving the veteran the 
benefit of the doubt, the Board finds that the veteran did 
have a bilateral foot disorder in the service for which he 
underwent surgical correction, and that he currently has foot 
disability which has been linked to that disorder by 
competent medical evidence.  

The preponderance of the evidence is not against a finding 
that the veteran's current foot disability is related to 
service.  Therefore, service connection for a foot disorder 
is warranted.


ORDER

Entitlement to service connection for a foot disorder is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

